PER CURIAM.
The trial court revoked the defendant’s community control for failing to report to the Broward Probation and Restitution Center (Restitution Center) and for committing an assault. We affirm the revocation of community control and sentence but strike that portion of the revocation order which found the defendant in violation of community control for failing to report to the Restitution Center.
Although the defendant agreed to the addition of this condition of probation pursuant to a modification of community control, the trial court erred by entering the order of modification of community control without conducting a hearing. See Clark v. State, 579 So.2d 109 (Fla.1991) (trial court erred in enhancing the terms of defendant’s community control without notice and hearing even though defendant agreed in writing to modification and waived requirement of notice and hearing). We otherwise affirm the revocation of community control and sentence because there was a sufficient factual basis from which the trial court could conclude that the defendant committed an assault.
AFFIRMED AS MODIFIED.
LETTS, GUNTHER and GARRETT, JJ., concur.